Citation Nr: 0830373	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  07-13 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the income of the veteran's surviving spouse is 
excessive for purposes of  payment of Department of Veterans 
Affairs nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to June 
1965.  He died in December 2003, and the appellant seeks 
death pension benefits as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

In April 2008, the appellant appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file, which indicated that the 
record was held open for 60 days to allow the appellant time 
to submit additional evidence in support of her claim, 
namely, medical expenses.  


FINDINGS OF FACT

1.  The appellant's February 2006 application for death 
pension benefits shows that she reported recurring monthly 
income of $1,286 from Social Security and $133.82 from Pepsi 
Cola; she has not furnished evidence of any unreimbursed 
medical expenses.  

2.  In a March 2006 decision, the RO notified the appellant 
that her claim for death pension benefits was denied on the 
basis that her countable income exceeded the maximum annual 
limit set by law of $7,094.  


CONCLUSION OF LAW

The appellant's countable income is excessive for receipt of 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Under the circumstances presented in this case, it is not the 
factual evidence that is dispositive of the present appeal, 
but rather the application of the law and regulations to the 
undisputed facts.  In such cases, the VCAA is not applicable.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(regarding entitlement to recognition as surviving spouse for 
purposes of reinstatement of death pension benefits, neither 
the duty to assist or the duty to notify provisions of VCAA 
are implicated when question is limited to interpretation and 
application of a statute).  

In any case, albeit in a March 2006 RO letter denying her 
claim, the appellant was notified of the type of evidence 
necessary to substantiate the claim for nonservice-connected 
death pension benefits, namely, evidence showing she was the 
surviving spouse of a wartime veteran with total and 
permanent disability, who was discharged under other than 
dishonorable conditions, and evidence showing that her income 
and net worth are below the maximum allowable limits set by 
law.  The timing of this notice does not constitute 
prejudicial error in this case, however, because the record 
reflects that the appellant had actual knowledge of the 
evidence necessary to substantiate her claim.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Specifically, in 
certain statements made by her and her representative during 
the April 2008 hearing, the appellant articulated her 
understanding of the necessary elements to establish 
entitlement to nonservice-connected death pension benefits, 
particularly the requirement that her countable annual income 
must not exceed the maximum limit set by law.  This 
demonstration of actual knowledge of the evidence necessary 
to substantiate the claim satisfies the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, under 38 U.S.C.A. § 5103A, VA made reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The appellant was 
afforded an opportunity to appear at a personal hearing and 
testify concerning her appeal before the undersigned Veterans 
Law Judge.  The RO has obtained the pertinent service 
personnel records.  The appellant submitted various 
statements concerning her income and assets; she has not 
identified any pertinent evidence for the RO to obtain on her 
behalf.  As the decision regarding nonservice-connected death 
pension benefits is not based on medical evidence but on 
income and net worth information, a medical examination or 
medical opinion is not required under 38 C.F.R. 
§ 3.159(c)(4).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Legal Criteria

Basic entitlement to VA nonservice-connected improved death 
pension benefits exists if: (i) the veteran had qualifying 
service (a veteran who served during wartime); or (ii) the 
veteran was, at time of death, receiving or entitled to 
receive compensation or retired pay for a service-connected 
disability based on service during a period of war; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 
3.3(b)(4) (2007).

The purpose of VA pension benefits is to provide a 
subsistence income for the surviving spouses of veterans of a 
period of war who were totally disabled.  Pension benefits 
are based upon total family income, and the amount of pension 
benefits is adjusted based upon the number of dependents the 
appellant supports.  Recipients of pension income are 
required to report any changes in income and net worth, and 
number or status of their dependents in a timely fashion.  38 
U.S.C.A. §§ 1541, 1542 (West 2002).

Under the law, the maximum annual rate of Improved 
(nonservice-connected) death pension payable to a surviving 
spouse varies according to the number of dependents.  38 
U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 
3.23, 3.273 (2007).  The rate of pension payable to an 
entitled payee is based on the amount of countable income 
received.  Pension is payable at a specified annual maximum 
rate, which is reduced on a dollar for dollar basis by income 
on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541 
(West 2002); 38 C.F.R. §§ 3.3, 3.23 (2007).

The maximum annual rate of pension is established by statute 
every year and is reduced by the surviving spouse's countable 
annual income.  "Annual income" includes the surviving 
spouse's own annual income, and, with certain exceptions, the 
annual income of each child of the veteran in the custody of 
the surviving spouse.  38 C.F.R. § 3.23(d)(5) (2007).

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(3) (2007).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c) (2007).

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a 
surviving spouse for unreimbursed medical expenses, to the 
extent that such amounts exceed five percent of the 
applicable maximum annual pension rate for the surviving 
spouse as in effect during the 12-month annualization period 
in which medical expenses were paid.  38 U.S.C.A. § 
1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g) (2007).  

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents is $7,094 effective 
December 1, 2005.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-
1, Part I, Appendix B.  The maximum annual pension rate is 
now published in the Compensation and Pension Service's 
manual, M21-MR, Part V subpart iii, Chapter 1, section E, 
paragraph 29, and is to be given the same force and effect as 
published in VA regulations.  38 C.F.R. § 3.21 (2007).

B. Analysis

In this case, the appellant claims that she is entitled to 
death pension benefits based on the veteran's military 
service, the fact that the veteran was awarded special 
monthly pension based on the need for aid and attendance 
(effective in September 1999), and that her countable income 
is not excessive for payment of such benefits.  Documentation 
in the file shows that the veteran had honorable service 
during the Vietnam War era, and the medical evidence in the 
file shows that he was permanently and totally disabled from 
nonservice-connected disability but was also entitled to 
receive compensation for a service-connected disability.  
According to the appellant's application for death pension 
benefits, she has $0 in terms of net worth.  Thus, the 
appellant has met the requirements for death pension benefits 
as pertaining to the veteran's military service and 
entitlement to disability compensation, and to her net worth 
(or lack thereof).  

Thus, the question presented here is whether the appellant 
meets the annual income requirements for receipt of death 
pension benefits.  In a March 2006 decision, the RO notified 
the appellant that her claim for death pension benefits was 
denied on the basis that her countable income exceeded the 
maximum annual limit set by law.  As discussed below, it is 
the Board's judgment that her countable income has exceeded 
the applicable income limits for receipt of nonservice-
connected death pension.  

In her February 2006 application for death pension benefits, 
the appellant reported that she had recurring monthly income 
of $1,286 from Social Security and $133.82 from Pepsi Cola, 
for a total income of $17,037.84 annually.  Neither of these 
income sources is listed as a source that may be excluded 
from income in determining countable income for pension 
purposes.  38 C.F.R. § 3.272.  

Her income, therefore, as noted from the two reported 
sources, far exceeded the maximum annual pension limit of 
$7,094, for a surviving spouse without dependents, which was 
set by law effective December 1, 2005.  As noted, all family 
income is counted in determining entitlement to death 
pension.  

The law provides that a claimant's countable income for 
pension purposes may be reduced by payment of unreimbursed 
medical expenses.  The appellant has not reported any 
unreimbursed medical expenses for the period considered in 
this appeal, despite having been requested to do so on her 
February 2006 application for death pension.  Moreover, the 
undersigned Veterans Law Judge has held the record open for 
60 days following the personal hearing in April 2008, 
specifically to provide the appellant with the opportunity to 
submit medical expenses, but no medical expense information 
has been received.  It is noted that she receives Social 
Security, but even if an annual Medicare expense (for 
example, of $1,062) was considered in reducing her annual 
income, her countable income would still be in excess of the 
maximum annual limit for receipt of death pension.  

In sum, because the evidence in this case shows that the 
appellant's household income exceeded the income limits for 
purposes of payment of improved nonservice-connected death 
pension benefits, the Board concludes that the appellant's 
claim must be denied.  

The appellant is advised that should her household income 
change in the future, or should she incur significant out-of-
pocket medical expenses, she may reapply for pension and her 
potential entitlement will be determined in light of the 
facts then of record.  At this time, however, the evidence 
does not show that the appellant meets the eligibility 
requirements for death pension benefits.  


ORDER

As the income of the veteran's surviving spouse is excessive 
for purposes of payment of VA nonservice-connected death 
pension benefits, the claim is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


